UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4185


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS LAVON BRANCH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (4:11-cr-00082-F-1)


Submitted:   October 11, 2012             Decided:   October 23, 2012


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Curtis Lavon Branch pled guilty, pursuant to a plea

agreement,     to     possession       with       intent    to    distribute    cocaine

hydrochloride, in violation of 21 U.S.C. § 841(a)(1) (2006), and

felon in possession of a firearm, in violation of 18 U.S.C. §

922(g)(1) (2006).         The district court sentenced Branch to 240

months’   imprisonment         on     the     first      charge    and   120    months’

imprisonment     on    the     second,      to    be    served    concurrently.        On

appeal, Branch’s counsel filed a brief pursuant to Anders v.

California,     386    U.S.     738    (1967),         stating    that   he    found   no

meritorious      issues      for    appeal        but    questioning     whether       the

district court imposed a procedurally unreasonable sentence by

basing the drug quantity determination and resulting advisory

Guidelines range calculation upon uncorroborated hearsay of an

unidentified informant.               The Government has moved to dismiss

Branch’s appeal, asserting that he waived the right to appeal

his sentence in his plea agreement.                        We dismiss in part and

affirm in part.

              We review de novo whether a defendant has effectively

waived his right to appeal.                 United States v. Marin, 961 F.2d

493, 496 (4th Cir. 1992).                An appellate waiver must be “the

result of a knowing and intelligent decision to forgo the right

to appeal.”         United States v. Broughton-Jones, 71 F.3d 1143,

1146   (4th    Cir.    1995)    (internal         quotation      marks   and   citation

                                              2
omitted).         To     determine       whether       a     waiver      is     knowing      and

intelligent,        this        court     examines          the     totality          of     the

circumstances,         including        the     accused’s         experience,         conduct,

educational        background,           and       familiarity           with       the     plea

agreement’s terms.           United States v. General, 278 F.3d 389, 400

(4th Cir. 2002).          Generally, if a district court fully questions

a defendant regarding the appellate waiver during the Rule 11

colloquy,    the       waiver    is   both     valid       and    enforceable.            United

States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).                                 However,

this court will refuse to enforce an otherwise valid waiver if

enforcing the waiver would result in a miscarriage of justice.

Id.

            Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Branch

knowingly     and      voluntarily        waived       the       right     to   appeal       his

sentence.      In the plea agreement, Branch agreed to waive the

right to appeal “whatever sentence is imposed, including any

issues    that      relate       to     the    establishment          of      the    advisory

Guidelines    range,       reserving       only     the     right     to   appeal         from   a

sentence in excess of the applicable advisory Guidelines range.”

Because     the     district      court        imposed       a    sentence      within       the

advisory Guidelines range, the issue Branch seeks to raise on

appeal    falls        within     the     scope      of      his    appellate         waiver.



                                               3
Accordingly,         we    grant     the      Government’s         motion     to     dismiss

Branch’s appeal of his sentence.

              The waiver provision, however, does not preclude this

court’s      review       of   Branch’s      convictions        pursuant      to     Anders.

Prior   to    accepting        a    guilty     plea,    the     district      court       must

conduct a plea colloquy in which it informs the defendant of,

and determines that the defendant understands: the nature of the

charges to which he is pleading guilty, any mandatory minimum

penalty,     the     maximum       possible    penalty,      and    the     rights     he   is

relinquishing by pleading guilty.                      Fed. R. Crim. P. 11(b)(1);

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

Additionally,         the      district        court     must       ensure      that        the

defendant’s plea was voluntary and did not result from force,

threats, or promises not contained in the plea agreement.                                 Fed.

R. Crim. P. 11(b)(2).              We find that the district court complied

with Rule 11’s requirements.                In accordance with Anders, we have

reviewed the record and have found no meritorious issues for

appeal.      We therefore affirm Branch’s convictions.

              This    court     requires       that    counsel      inform    Branch,        in

writing,     of    his     right    to    petition     the     Supreme      Court    of     the

United States for further review.                      If Branch requests that a

petition be filed, but counsel believes that such petition would

be   frivolous,       counsel       may    move   in    this    court     for      leave    to

withdraw from representation.                 Counsel’s motion must state that

                                              4
a copy thereof was served on Branch.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                              AFFIRMED IN PART;
                                              DISMISSED IN PART




                                  5